NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 3/29/2021.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.  
Applicant’s amendments to the claims are sufficient to overcome the 35 USC 112(b)/second paragraph rejection(s) set forth in the previous office action.  
The provisional double patenting rejection is withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 4/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 15/569608 (now allowed) & U.S. Patent No. 10/842562 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Franich on April 1, 2021.
The application has been amended as follows: 
Amend claim 4 as follows: amend “the at least one ablation parameter comprising” to –the at least one ablation parameter further comprising- in ll. 1.
Amend claim 6 as follows: amend “the at least one ablation parameter comprising” to –the at least one ablation parameter further comprising- in ll. 1.
Amend claim 9 as follows: amend “the at least one ablation parameter comprising” to –the at least one ablation parameter further comprising- in ll. 1.
Replace claim 11 as follows: The method of Claim 1, the at least one ablation parameter further comprising a highest initial impedance of less than about 110 
Amend claim 12 as follows: amend “the at least one ablation parameter comprising” to –the at least one ablation parameter further comprising- in ll. 1-2.
Amend claim 13 as follows: amend “the at least one ablation parameter comprising” to –the at least one ablation parameter further comprising- in ll. 1-2.
Amend claim 14 as follows: amend “the at least one ablation parameter comprising” to –the at least one ablation parameter further comprising- in ll. 1-2.
Amend claim 15 as follows: amend “the at least one ablation parameter comprising” to –the at least one ablation parameter further comprising- in ll. 1-2.
 Amend claim 17 as follows: amend “the plurality of ablation parameters comprising” to –the at least one ablation parameter further comprising- in ll. 1-2.
Amend claim 18 as follows: amend “the plurality of ablation parameters comprising” to –the at least one ablation parameter further comprising- in ll. 1-2.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A method to treat paroxysmal atrial fibrillation, the method comprising: ablating .” As for claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A method to treat paroxysmal atrial fibrillation, the method comprising: ablating tissue of one or more targeted pulmonary veins with one or more of a plurality of electrodes of a radiofrequency balloon catheter; and determining a success rate of a pulmonary vein isolation, based on at least one ablation parameter of the radiofrequency balloon catheter before the ablating or after the ablating, the at least one ablation parameter comprising a pre-ablation highest initial anterior wall impedance of approximately 110 .” As for claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A method to treat paroxysmal atrial fibrillation, the method comprising: ablating tissue of one or more targeted pulmonary veins with one or more of a plurality of electrodes of a radiofrequency balloon catheter; and determining a success rate of a pulmonary vein isolation, based on at least one ablation parameter of the radiofrequency balloon catheter before the ablating or after the ablating, the at least one ablation parameter comprising a highest initial temperature to less than about 31°C among the plurality of electrodes of the balloon catheter”.  The examiner notes that “rate is interpreted as “a certain quantity or amount of one thing considered in relation to a unit of another thing 
The closest prior art is regarded as Cardiac Rhythm News (CRN, previously cited), Diagnostic and Interventional Cardiology (DAIC, previously cited) both of which teach ablating tissue with electrodes on a radiofrequency balloon catheter and determining a success rate of the pulmonary vein isolation.  Lambert et al. (2012/0209260, previously cited) teach the probability of gap occurrence can be used to predict the probability of success per patient during pulmonary vein isolation.  None of the cited references teach the specifics of the ablation parameter  “comprising a pre-ablation mean initial impedance of less than approximately 95 ”, “comprising a pre-ablation highest initial anterior wall impedance of approximately 110 ”, or “comprising a highest initial temperature to less than about 31°C among the plurality of electrodes of the balloon catheter”. 
Claims 1-6, 8-15 & 17-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794